UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1396



J.J., a minor, by her parents and         next
friends, G.J. and J.A.; J.A.; G.J.,

                                          Plaintiffs - Appellants,

          versus


BOARD OF EDUCATION OF MONTGOMERY COUNTY; JERRY
D. WEAST, in his official capacity as
Superintendent,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
02-491-PJM)


Submitted:   May 28, 2004                  Decided:   June 18, 2004


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeanne Asherman, ASHERMAN LAW & MEDIATION OFFICE, Silver Spring,
Maryland, for Appellants. Edmund W. Law, Zvi Greismann, Rockville,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          J.J., a disabled child, by and through her parents,

appeals the district court’s order granting summary judgment in

favor of the Defendants on her complaint filed pursuant to the

Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C.

§ 1400 et seq. (2000), as well as the district court’s order

denying her Fed. R. Civ. P. 59(e) motion for reconsideration.          We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

J.J. v. Board of Educ. of Montgomery Co., No. CA-02-491-PJM (D. Md.

Mar. 26, 2003 & Feb. 10, 2003).        Given this disposition, we also

deny counsel’s motions to withdraw from representation and for the

appointment of new counsel.      We grant the Appellees’ motion to

submit this appeal on the briefs, and we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -